EXHIBIT 10.3
SAPIENT CORPORATION
RESTRICTED STOCK UNITS
AGREEMENT
     In recognition of the important contributions that the employee whose name
appears on the Notice attached to this Agreement (the “Employee”) makes to the
success of Sapient Corporation (the “Company” or “Sapient”) and its Affiliates
(together with the Company, the “Company Group”), pursuant to the Sapient
Corporation 1998 Stock Incentive Plan (the “Plan”), the Company hereby grants to
the Employee the Restricted Stock Units Award described below. The Notice
attached to this Agreement is incorporated herein by reference.

1.   The Restricted Stock Unit Award. The Company hereby grants to the Employee
the number of restricted stock units (the “Units”) set forth on the Notice,
subject to the terms and conditions of this Agreement and the Plan. The Units
constitute the right to receive, without payment, (i) the number of shares of
Common Stock set forth on the Notice (the “Unit Award”), and (ii) the right to
receive, without payment, additional shares of Common Stock or an amount of
cash, as determined by the Company in its sole discretion, on the same basis as
the Unit Award, equal in value to the cash dividends, if any, that would have
been paid on or before the Payment Date with respect to the shares of Common
Stock underlying the Unit Award had such shares of Common Stock been issued to
the Employee on the Grant Date (the “Dividend Equivalent Award”), in each case
subject to the terms and conditions of the Plan and those set forth herein
(including, but not limited to, the conditions relating to vesting, forfeiture
and timing of payment set forth herein). An Award shall be paid hereunder only
to the extent that such Award is Vested, as provided in this Agreement. The
Employee’s rights to the Units are subject to the restrictions described in this
Agreement and the Plan in addition to such other restrictions, if any, as may be
imposed by law.   2.   Definitions. The following definitions will apply for
purposes of this Agreement. Capitalized terms not defined in this Agreement are
used as defined in the Plan and the Notice.

  (a)   “Agreement” means this Restricted Stock Units Agreement granted by the
Company and agreed to by the Employee.     (b)   “Award” means the grant of
Units, including both the Unit Award and any Dividend Equivalent Award, in
accordance with this Agreement.     (c)   “Common Stock” means common stock of
the Company, $.01 par value.     (d)   “Fair Market Value” means the per share
closing price of a share of Sapient Common Stock on the Nasdaq trading day
immediately preceding the applicable Vesting Date.     (e)   “Grant Date” means
the date designated as the Date of Grant on the Notice.     (f)   “NASDAQ” means
the Nasdaq Global Select Stock Market.

 



--------------------------------------------------------------------------------



 



  (g)   “Notice” means the Notice of Restricted Stock Units Award attached to
this Agreement and incorporated herein by reference.     (h)   “Payment Date”
means, as to Vested Units, the date on which the Award is settled, which date
will in any event be within 30 days of the date on which the Units become
Vested.     (i)   “Unit” means a notional unit which is equivalent to a single
share of Common Stock on the Grant Date, subject to Section 4.     (j)  
“Vested” means that portion of the Award to which the Employee has a
nonforfeitable right under the terms of this Agreement and the Plan.     (k)  
“Vesting Dates” means the dates listed in the Vesting Schedule on the attached
Notice.

3.   Vesting.

  (a)   The Unit Award shall become Vested on the basis of one Unit to one share
of Common Stock only upon the Vesting Dates and the satisfaction of the
performance criteria, if any, as set forth in the Vesting Schedule, and the
Dividend Equivalent Award shall become Vested only upon the vesting of the
underlying Unit Award and only if a cash dividend has actually been declared and
issued on the Common Stock on or after the Grant Date and on or before the
Payment Date of the underlying Unit, in each case except as otherwise provided
herein or determined by the Company in its sole discretion. No portion of any
Award shall become Vested on the Vesting Date unless the Employee is then, and
since the Grant Date has continuously been, employed by a member of the Company
Group.     (b)   In the event that the Employee takes a leave of absence from
his or her employment prior to a Vesting Date, the Company Group has the
discretion to suspend vesting during such leave of absence as provided for in
the Corporation’s leave policy, to the extent permitted by applicable law. Upon
the Employee’s return to active work, vesting will resume; however, unless
otherwise provided in the Company’s leave policy, or otherwise required by
applicable law, the Employee will not receive credit for any vesting during the
leave of absence period.     (c)   In the event that the Employee’s employment
terminates prior to a Vesting Date for any reason, including without limitation
(1) death, (2) disability, or (3) termination by the Company or the Company
Group, or (4) other termination of employment, any portion of the Award that has
not then become Vested will be forfeited automatically.     (d)   In the event
of a merger or acquisition of the Company in which the Company is not the
surviving entity, or a sale of substantially all of the Company’s assets, the
Company may, in its sole discretion, accelerate the Vesting of all or any
portion of any Award, unless the surviving entity agrees to assume or provide
substituted awards in respect of the portion of the Awards that have not yet
become Vested.

-2-



--------------------------------------------------------------------------------



 



4.   Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change affecting the Common Stock, the Award shall be equitably
adjusted.   5.   No Voting Rights/Dividends. The Award shall not be interpreted
to bestow upon the Employee any equity interest or ownership in the Company
Group prior to the Payment Date. Once the Unit Award and the Dividend Equivalent
Award have become Vested and the shares of Common Stock underlying those Awards
have been delivered, but not until such time and only with respect to the shares
of Common Stock so delivered, the Employee shall have the rights of a
stockholder, including, but not limited to, the right to vote and receive
dividends.   6.   Payment of Award. On the Payment Date, the Company shall issue
to the Employee (i) that number of shares of Common Stock as equals that number
of shares underlying the Unit Award which have become Vested and (ii) additional
shares of Common Stock or an amount of cash, as determined by the Company, equal
in value to the Dividend Equivalent Award which has become Vested. If the
Dividend Equivalent Award is paid by the issuance of additional shares of Common
Stock, the number of shares so issued shall be determined by dividing the cash
value of the Dividend Equivalent Award by the price per share of the Company’s
common stock reported by NASDAQ at market close on the record date established
by the Company’s Board of Directors for determining the Company’s stockholders
of record entitled to receive the cash dividend to which the Dividend Equivalent
Award relates.   7.   Employment Rights. This Agreement shall not create any
right of the Employee to continued employment with the Company or the Company
Group or limit the right of the Company Group to terminate the Employee’s
employment at any time and shall not create any right of the Employee to
employment with the Company Group. The Employee acknowledges and represents to
the Company that the Employee has not been induced to receive the Award by
expectation of employment or continued employment. Except to the extent required
by applicable law that cannot be waived, the loss of the Award shall not
constitute an element of damages or indemnity in the event of termination of the
Employee’s employment even if the termination is determined to be in violation
of an obligation of the Company Group to the Employee by contract or otherwise.
  8.   Unfunded Status. The obligations of the Company Group hereunder shall be
contractual only. The Employee shall rely solely on the unsecured promise of the
Company and nothing herein shall be construed to give the Employee or any other
person or persons any right, title, interest or claim in or to any specific
asset, fund, reserve, account or property of any kind whatsoever owned by the
Company Group.   9.   No Assignment. No right or benefit or payment under the
Plan shall be subject to assignment or other transfer nor shall it be liable or
subject in any manner to attachment, garnishment or execution.

-3-



--------------------------------------------------------------------------------



 



10.   Withholding. The Company’s obligation to deliver to the Employee shares of
Common Stock under an Award shall be subject to the satisfaction of all
applicable federal, state and local income and employment tax withholding
requirements as determined by the Company Group (“Withholding Taxes”). To
satisfy any Withholding Taxes due upon the vesting of the Employee’s Award, the
Company shall withhold shares of Common stock that would otherwise be delivered
to the Employee, provided that such withholding shall be limited to the minimum
required applicable tax withholding and, provided further, that the Employee may
elect instead, by written notice to the Company at least 30 days prior to the
Vest Date, to satisfy the Withholding Taxes by doing one of the following (each,
an “Election”):

  (a)   paying the Company the Withholding Taxes in cash (via check or wire
transfer); or     (b)   delivering to the Company other shares of Common Stock
owned by the Employee prior to such date having a Fair Market Value not less
than the Withholding Taxes due, which either have been owned by the Employee for
more than six (6) months or were not acquired, directly or indirectly, from the
Company.

    For purposes of satisfying Withholding Taxes pursuant to this Section 10,
and in the event that the Employee does not make an Election, the Employee
hereby agrees to the terms of the Irrevocable Standing Order to Sell Shares (the
“Standing Order”), attached as Exhibit A and to the following:

  (1)   The Employee authorizes the Company’s agent to sell, at the market price
and on each Vesting Date (or the first NASDAQ trading day thereafter if a
Vesting Date is a day in which NASDAQ is closed), the number of Vested shares
that, per the Company’s instructions to its agent, is necessary to obtain
proceeds sufficient to satisfy the Withholding Taxes. The Employee understands
and agrees that the number of shares that such agent will sell will be based on
the closing price of the Common Stock on the NASDAQ trading day immediately
preceding the Vesting Date.     (2)   The Employee agrees that the proceeds
received from the sale of Vested shares pursuant to this Section 10 will be used
to satisfy the Withholding Taxes and, accordingly, the Employee hereby
authorizes the Company’s agent to pay such proceeds to the Company for such
purpose. The Employee understands that to the extent that the proceeds obtained
by such sale exceed the amount necessary to satisfy the Withholding Taxes, such
excess proceeds shall be deposited into the Employee’s stock brokerage account
with E*TRADE Financial or such other third party brokerage under which the
Employee maintains a brokerage account (the “Account”). The Employee further
understands that any remaining Vested shares shall be deposited into the
Account.     (3)   The Employee acknowledges and agrees that, in the event that
a market in the Common Stock does not exist, the Employee shall pay to the
Company amounts sufficient to pay the Withholding Taxes and, to the extent that
such payment is not made, the Company shall have the right to make other

-4-



--------------------------------------------------------------------------------



 



      arrangements to satisfy the Withholding Taxes due upon the vesting of the
Employee’s Shares.

11.   Amendment or Termination. This Agreement may be amended by mutual written
agreement of the parties.   12.   Governing Law. This Agreement shall be
governed by, and construed in accordance with, the laws of the Commonwealth of
Massachusetts.   13.   Section 409A Exemption. The Award is intended to be
exempt from the requirements of Section 409A of the Internal Revenue Code of
1986, as amended from time to time, and guidance issued thereunder and shall be
construed and administered accordingly. Notwithstanding the above, neither the
Company, nor any subsidiary, nor the Committee, nor any person acting on behalf
of the Company, any subsidiary, or the Committee, shall be liable to the
Employee or to the estate or beneficiary of the Employee by reason of any
acceleration of income, or any additional tax, asserted by reason of the failure
of this Agreement or any payment hereunder to satisfy the requirements of
Section 409A of the Code.

          IN WITNESS WHEREOF, Sapient Corporation has executed this Restricted
Stock Units Agreement as of the       day of                     , 20      .

            SAPIENT CORPORATION
      By:   /s/ Alan J. Herrick         Alan J. Herrick        Chief Executive
Officer     

-5-



--------------------------------------------------------------------------------



 



Exhibit A
IRREVOCABLE STANDING ORDER TO SELL SHARES
I have received from the Company on a voluntary basis the right to acquire
shares of Sapient common stock (the “Shares”) pursuant to the attached
Restricted Stock Units Agreement between Sapient and me.
I understand that I must maintain a securities brokerage account with E*TRADE
Financial or such other third party brokerage (each of E*TRADE Financial or such
other third party brokerage is herein defined as the “Broker”) to participate in
the stock unit plan described in detail in the Restricted Stock Units Agreement,
and Sapient has informed me about this requirement as well as the requirements
for the opening of such a securities brokerage account so that the vested Shares
can be deposited into account. Furthermore, I understand that on each vesting
date, the vested Shares will be deposited into my stock brokerage account with
the broker and that I will incur taxable ordinary employment income (“Taxable
Income”) upon my receipt of the vested Shares. Per the terms of the Agreement,
and if so directed by Sapient, I understand and agree to do the following as a
condition of my receipt of vested Shares:
Upon each vesting date, I must sell a number of Shares that is sufficient to
satisfy all withholding taxes, as determined by Sapient or my Sapient-affiliated
employer, which are applicable to my Taxable Income (the “Withholding Taxes”).
Accordingly, I HEREBY DIRECT THE BROKER TO SELL, ON EACH VESTING DATE LISTED
ABOVE (OR THE FIRST NASDAQ TRADING DAY THEREAFTER IF A VESTING DATE IS A DAY ON
WHICH NASDAQ IS CLOSED), THAT NUMBER OF SHARES THAT, PER SAPIENT’S INSTRUCTIONS
TO THE AGENT, IS SUFFICIENT TO OBTAIN SALE PROCEEDS SUFFICIENT TO SATISFY THE
WITHHOLDING TAXES. THE PER SHARE SALES PRICE SHALL BE CALCULATED BASED ON THE
CLOSING PRICE OF A SHARE OF SAPIENT COMMON STOCK ON THE NASDAQ TRADING DAY
IMMEDIATELY PRECEDING THE APPLICABLE VESTING DATE.
I understand that the Broker will remit the proceeds of the foregoing sale
promptly to Sapient for payment by Sapient or my Sapient-affiliated employer of
the Withholding Taxes, and I authorize and direct the Broker to pay such
proceeds to Sapient for this purpose.
I acknowledge that I have not been induced to participate in any trade in return
for or as an expectation of employment or continued employment. I understand and
agree that by signing below, I am making an Irrevocable Standing Order to Sell
Shares that will remain in effect until such time as I have received all Shares
to which I am entitled under this Agreement. I also agree that this Irrevocable
Standing Order to Sell Shares is in addition and subject to the terms and
conditions of any existing Account Agreement that I have with the Broker.
 A-1 

